Citation Nr: 1644274	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-26 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right knee disability, to include as secondary to service-connected right foot disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to October 1991 and from June 1992 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In April 2016, the Board remanded the matter for further development.

In February 2016, the Veteran testified at a Travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's right knee osteoarthritis did not manifest in service or within a year after service, was not related to service, and was not related to, or aggravated by, her service-connected right foot disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right knee osteoarthritis, to include as secondary to the Veteran's service-connected right foot disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In accordance with the Board's April 2016 remand directives, a new VA examination was obtained.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for an increase in the severity of a nonservice-connected disability, a permanent worsening beyond the natural progress of the nonservice-connected disease, that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran claims that her current right knee disability manifested in service, was caused by service, or was caused by or aggravated by her service-connected right foot disability.  She reported that she injured her right knee during service, that she underwent physical therapy in service, and that her knee never repaired properly.  See July 2010 Claim; September 2012 Substantive Appeal; February 2016 Board Hearing Transcript.  She reported that she continued to have problems with her right knee after service.  See February 2016 Board Hearing Transcript, p. 4.

The Veteran's service treatment records show complaints of right knee pain, and an initial assessment of medial plica syndrome, but also state that the issue was potentially overuse and was resolved before separation from service.  See, e.g., "Master Problem List" (noting acute minor trauma relating to the Veteran's knee in September 1992); September 1992 STR (noting Veteran's right knee pain); October 1992 STR (diagnosing medial plica syndrome); July 1996 STR (noting Veteran reported that she was going to the gym every night and believed she injured her knee again, and noting possible overuse); October 1996 STR (noting history of right knee discomfort that has resolved).

In June 2011, the Veteran underwent VA examination relating to her right knee condition.  The physical examination of the right knee revealed an anatomically normal knee.  After reviewing X-rays, the VA examiner found degenerative joint disease of the right knee.  The VA examiner opined that the Veteran's right knee condition was not related to service.  The VA examiner opined that the minimal degenerative changes shown on the X-ray of the Veteran's right knee were diffuse and typical for the Veteran's age.  The VA examiner opined that the Veteran's current complaints regarding her right knee were unrelated to her in-service symptoms.  The VA examiner explained that the Veteran had few complaints about her knee during service and did not continue to complain about her knee after service.  

In light of the Veteran's February 2016 Board hearing testimony, including the assertion of a connection to the Veteran's service-connected right foot disability, the Board remanded this matter for a new VA examination.

In May 2016, the Veteran underwent further VA examination.  The May 2016 VA examiner diagnosed the Veteran with osteoarthritis.  The VA examiner opined that the Veteran's osteoarthritis did not manifest in service or within one year of service, was not related to service, and was not related to her service-connected right foot disability.  The VA examiner explained that the Veteran does not have any current diagnosis that manifested in service or within one year after separation from service.  The VA examiner noted an October 1992 STR assessment of medial plica syndrome without confirmatory imaging, and an October 1992 medical profile that allowed the Veteran to continue to run at her own pace and distance.  The VA examiner also noted service treatment records showing that the assessment of the Veteran's right knee condition in July 1996 was overuse.  An October 1996 STR, two months before separation from service, showed that the Veteran reported a history of right knee discomfort that had resolved.  The VA examiner also opined that there was no identifiable injury disease during service.  The VA examiner stated that assessments during the gap in treatment from 1999 to 2011 were necessary to properly analyze cause and effect.  However, the VA examiner then compared the right and left knee X-rays, found that the Veteran has osteoarthritis in her right knee and that her left knee degenerative changes were transitioning to osteoarthritis, and concluded that the Veteran's degenerative changes in both knees were age-related.  

As to secondary service connection, the May 2016 VA examiner explained that the Veteran's right foot disability would not affect the Veteran's right knee in any way because the anatomical relationships are separate.  The VA examiner elaborated that the location and unique impingement of the navicular bone in the right foot predisposes it to well-localized stress and remodeling of the bone during a foot strike.  The VA examiner further elaborated that the navicular bone is only 1 of 26 bones in the foot, that the Veteran's ankle joint was normal, and that there was no pathology of the ankles or tibia fibula on the right side.  The VA examiner also noted that there was no abnormal gait.

The Board finds highly probative the VA medical opinions that the Veteran's right knee osteoarthritis is not related to service, and the May 2016 VA opinion that the Veteran's right knee osteoarthritis also did not manifest in service or within one year after service, and was not related to or aggravated by her right foot disability.  The opinions are supported by a rationale that the Veteran's osteoarthritis is age-related.  The June 2011 VA examiner explained that the minimal degenerative changes shown on the X-ray of the Veteran's right knee were diffuse and typical for the Veteran's age.  The May 2016 VA examiner also explained that comparison of the right and left knee X-rays supported a conclusion that the Veteran's degenerative changes in both knees were age-related.  The May 2016 VA examiner also explained that there is no connection between the Veteran's right knee osteoarthritis and her right foot disability because the anatomical relationships are separate.  The VA examiner further explained that the Veteran's right ankle was normal, and that if the Veteran's right foot was causing a problem, it would be visible in the Veteran's right ankle rather than skipping over the ankle to the knee.  These rationales are consistent with the Veteran's medical records.  These are the most probative and adequate medical opinions of record.

At the February 2016 Board hearing, the Veteran testified that her physician in service told her that he believed she had arthritis in her knee.  The Veteran did not recall whether X-rays were obtained during service.  The Veteran's service treatment records do not contain a right knee X-ray or an assessment of arthritis.  The Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), quoting Buchanon v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")  However, the Board finds the statement that the Veteran had arthritis during service inconsistent with the rest of the evidence of record and therefore less probative.  The May 2016 VA examiner opined that the Veteran's arthritis did not have an onset in service.  Instead, the May 2016 VA examiner as well as the June 2011 VA examiner opined that the Veteran's current arthritis is age-related.  The June 2011 X-ray report, 15 years after separation from service, states that the Veteran's right knee has minimal degenerative joint disease.  The June 2011 VA examiner noted that these changes were diffuse and typical for the Veteran's age; the May 2016 VA examiner noted that these changes were in line with bilateral changes in the Veteran's knees.  

The only other opinion of record is that of the Veteran.  She asserts that her right knee disability began in service, is related to service, or is related to her service-connected right foot disability.  She also reports that she has experienced pain in her right knee since service.  The Veteran is competent to report the continuity of her pain symptomatology since service, but such reports do not establish that she has had arthritis since service or that her osteoarthritis is related to service.  In many instances, laypersons are competent to provide opinions regarding the etiology of a disorder.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the reasoned opinion of a medical professional is more probative than the Veteran's lay assertions regarding the onset and etiology of her osteoarthritis.  The VA examiners have expertise, education, and training that the Veteran is not shown to have.  As such, those opinions are afforded more weight.  The Board therefore finds that the evidence weighs in favor of a finding that the Veteran's right knee osteoarthritis did not manifest in service or within a year after service, is not related to service, and was not caused by or aggravated by her service-connected right foot disability.

For these reasons, the Board finds that the Veteran's right knee osteoarthritis is not caused by or related to her right foot disability, or service.  Accordingly, the claim for service connection for right knee osteoarthritis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for right knee osteoarthritis, to include as secondary to service-connected right foot disability, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


